Citation Nr: 0509142	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-29 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
amputation of the right fifth toe.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.  

Although the RO issued a statement of the case and a 
supplemental statement of the case addressing the issue of an 
increased evaluation for chronic renal insufficiency, the 
veteran did not submit a substantive appeal on that issue and 
the RO did not certify the issue for appeal.  Therefore, the 
issues are as stated on the title page.


FINDINGS OF FACT

1.  In the August 29, 2002 rating decision, the RO held that 
new and material evidence had been submitted to reopen a 
claim of service connection for residuals of an amputation of 
the right fifth toe, and denied service connection for gout 
and a low back condition.

2.  On September 4, 2002, the RO mailed a letter to the 
veteran notifying him of the August 2002 rating decision.

3.  On July 11, 2003, the RO issued a statement of the case 
that, in pertinent part, addressed the issues of new and 
material evidence to reopen a claim of service connection for 
an amputation of the right great toe, service connection for 
gout, and service connection for a low back condition.

4.  On October 31, 2003, the RO received correspondence from 
the veteran on the issues of new and material evidence to 
reopen a claim of service connection for an amputation of the 
right great toe, service connection for gout, and service 
connection for a low back condition.

5.  In January 2005, the Board requested that the veteran 
furnish argument, forward evidence, and/or request a hearing 
before the Board on the issues of new and material evidence 
to reopen a claim of service connection for an amputation of 
the right great toe, service connection for gout, and service 
connection for a low back condition, but the veteran did not 
respond.

6.  A substantive appeal was not received within one year of 
the date of the notification letter and/or within 60 days of 
the statement of the case, with regard to the veteran's claim 
to reopen service connection for an amputation of the right 
great toe and his claims for service connection for gout and 
a low back condition.


CONCLUSIONS OF LAW

1.  The criteria for perfection of an appeal for review by 
the Board as to the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of an amputation of the right fifth 
toe have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2004).

2.  The criteria for perfection of an appeal for review by 
the Board as to the issue of service connection for gout have 
not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.300, 20.302 (2004).

2.  The criteria for perfection of an appeal for review by 
the Board as to the issue of service connection for a low 
back condition have not been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that the VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  The issues in this case 
involve whether the veteran filed timely and adequate 
substantive appeals.  The outcome of these issues rests upon 
a matter of fact.  Therefore, this case turns on statutory 
interpretation. See Smith,14 Vet. App. at 231-32.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

II.  Background and analysis

Appellate review of an AOJ decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ 
and a desire to contest the result.  38 C.F.R. § 20.201.  The 
notice of disagreement and substantive appeal must be filed 
with the AOJ that issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days of the date that the AOJ mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b)(1).  Except as provided in 
38 C.F.R. § 20.302, the filing of additional evidence after 
the receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304 (2004).  Except 
in the case of simultaneously contested claims, if (i) a 
claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with 38 C.F.R. § 19.31, that the claimant be 
furnished a supplemental statement of the case, then the time 
to submit a substantive appeal shall end not sooner than 60 
days after such supplemental statement of the case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the one-year appeal period.  38 C.F.R. 
§ 20.302(b)(2).

A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (2004).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal that fails to 
allege specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his or her 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the AOJ addressed such question(s).  When the Board, on its 
own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) is more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In the August 29, 2002 rating decision, the RO held that new 
and material evidence had been submitted to reopen a claim of 
service connection for residuals of an amputation of the 
right fifth toe; denied service connection for gout and a low 
back condition; and denied an increased evaluation for 
chronic renal insufficiency.  On September 4, 2002, the RO 
mailed a letter to the veteran notifying him of the August 
2002 rating decision.  On July 11, 2003, the RO issued a 
statement of the case that addressed the issues of new and 
material evidence to reopen a claim of service connection for 
an amputation of the right great toe, service connection for 
gout, service connection for a low back condition, and an 
increased evaluation for chronic renal insufficiency.  

The veteran underwent a VA examination on July 28, 2003.  On 
October 17, 2003, the RO issued a supplemental statement of 
the case.  That supplemental statement of the case addressed 
the issues of new and material evidence to reopen a claim of 
service connection for an amputation of the right great toe, 
service connection for gout, service connection for a low 
back condition, and an increased evaluation for chronic renal 
insufficiency.  On October 31, 2003, the RO received 
correspondence from the veteran addressing the issues of new 
and material evidence to reopen a claim of service connection 
for an amputation of the right great toe, service connection 
for gout, and service connection for a low back condition.  
In June 2004, the RO certified the following issues for 
appeal: new and material evidence to reopen a claim of 
service connection for an amputation of the right great toe, 
service connection for gout, and service connection for a low 
back condition.

In January 2005, Board requested that the veteran furnish 
argument, forward evidence, and/or request a hearing before 
the Board on the issues of new and material evidence to 
reopen a claim of service connection for an amputation of the 
right great toe, service connection for gout, and service 
connection for a low back condition, but the veteran did not 
respond.

The Board finds that the veteran did not file a timely 
substantive appeal with respect to the issues of new and 
material evidence to reopen a claim of service connection for 
an amputation of the right great toe, service connection for 
gout, and service connection for a low back condition.  The 
record does not contain any statement by the veteran 
following the issuance of the statement of the case on July 
11, 2003, that alleged any error of law or fact regarding 
those issues until October 31, 2004.  That correspondence was 
received more than one-year after the mailing of the 
notification letter on September 4, 2002, and more than 60 
days after the mailing of statement of the case on July 11, 
2003.  

Although the veteran underwent a VA examination on July 28, 
2003, that examination did not pertain to the issues of new 
and material evidence to reopen a claim of service connection 
for an amputation of the right great toe, service connection 
for gout, and service connection for a low back condition.  
Instead, that examination addressed his service-connected 
chronic renal insufficiency.  Also, that examination report 
was not submitted by the veteran.  Thus, even though the RO 
addressed the issues of new and material evidence to reopen a 
claim of service connection for an amputation of the right 
great toe, service connection for gout, and service 
connection for a low back condition, in the October 17, 2003, 
supplemental statement of the case, the fact that the veteran 
underwent a VA examination on July 28, 2003, and the fact the 
RO issued a supplemental statement of the case on those 
issues did not extend the time period in which to file a 
substantive appeal.  See 38 C.F.R. §§  20.302(b)(2), 20.304.  
The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
that could be construed as a request for extension of time to 
file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.303.  Also, the record does not disclose that 
good cause exists for the veteran's failure to file an 
adequate, timely substantive appeal.

In short, a substantive appeal was not received within one 
year of the notification letter and/or within 60 days of the 
statement of the case, with regard to the veteran's claim to 
reopen service connection for an amputation of the right 
great toe and his claims for service connection for gout and 
a low back condition.  Accordingly, the Board lacks 
jurisdiction regarding these issues.  The appeal as to these 
issues is dismissed.  




ORDER

The appeal as to the issues of new and material evidence to 
reopen a claim of service connection for an amputation of the 
right great toe, service connection for gout, and service 
connection for a low back condition, is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


